DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strock et al. (US 2011/0116920).  (Good et al., US 6,358,002, is cited as evidence regarding claim 8).
Claims 1-6 and 9: Strock teaches a method of forming a coating (Abst.) comprising the steps of: disposing a substrate having a plurality of geometric features (i.e. claimed protrusions) on a blade air seal (¶ 0015); depositing a thermally insulating topcoat having a porosity of 5-70 volume percent on the features which includes a plurality of faults extending from the features (¶¶ 0015, 0022) to form a surface having a plurality of dimples (¶ 0031; Fig. 4); creating a wear pattern in the coat by rubbing a blade top against the coat during an initial rub event to form grooves in the coating (¶ 0022); and converting the coating by sintering it at 1370˚C (¶ 0016).
Claim 7:  Strock teaches that the post-rub layer remains between the tips of the blades and the surface features (i.e. that the channel depth is less than the depth of the dimples) (¶ 0022).
Claim 8:  Strock also teaches that the blade tip operates in the groove formed in the coating (¶ 0022) to form a minimum clearance between the two (¶ 0003, e.g.).  Good explains that it is well understood in the art of turbine manufacturing that blade tips are also provided with abradable materials (3:3-25).  Thus, one of ordinary skill in the art would have understood that the formed grooves allowed for equal wear to both the coating and the blade tip.
Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (US 4,257,735).
Claims 10 and 11:  Bradley teaches a process of forming a coating in a turbine (Abst.), comprising the steps of:  applying a surface layer to a seal in the turbine; creating a plurality of grooves (i.e. channels) in the coating by rapidly accelerating the turbine during a green run and rubbing with the blade tip; and converting the surface layer during a high temperature heating which leaves the grooves intact (6:35-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Strock in light of Bradley.
Claims 10 and 11:  Strock teaches that the grooves are formed during operation of the turbine (¶ 0022) and that conversion of the coating is also formed during the normal heating of the coating during operation of the turbine (¶ 0016), but fails to expressly state that the grooves are formed during an initial green run.  However, Bradley, as discussed above, teaches that these grooves can suitably be formed during an initial green run prior to heating.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the grooves of Strock during an initial green run prior to converting the coating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712